EX-10.2 4 offer.htm EXHIBIT 10.2

Exhibit 10.2

April 28, 2004



Michael J. Lawrie
8 Country Club Road
Ridgefield, CT 06877



Dear Mike:



Siebel Systems, Inc. (the "Company") is pleased to offer you the position of
Chief Executive Officer. As Chief Executive Officer, you will report directly to
the Board of Directors. You agree to perform the duties set forth in the next
sentence, as well as any other reasonable duties determined by the Board of
Directors. The parties' initial expectations regarding the primary duties of
this position are as follows: (i) all duties, authorities and responsibilities
customary for a chief executive officer of a public company, including executive
responsibility for developing strategic direction and all operational and
execution activities of the Company, (ii) ultimate management responsibility for
all employees of the Company, other than those employees reporting to the
Chairman of the Board of Directors, and (iii) preparation and submission of a
revised operating budget to the Board of Directors on a quarterly basis, which
shall serve to provide the scope of operational authority. While you remain an
employee of the Company, the Company will recommend that you be elected as a
member of the Company's Board of Directors at no additional compensation. You
will resign from the Board upon termination of employment, unless requested to
continue.



Salary and Bonus



Your starting salary will be $1,000,000 per year, paid on a semi-monthly basis.
You will be eligible to receive a target bonus of up to 125% of your base salary
per year in the event the Board determines that you have achieved the
performance objectives to be determined by the Board. This bonus may be
increased up to 200% of your base salary per year in the event the Board
determines that you have substantially exceeded certain additional performance
objectives established by the Board, in a manner consistent with market
practices. Such bonuses are earned and paid at the discretion of the Board. The
Company will endeavor to pay any bonus amounts determined by the Board in
accordance with the foregoing within ninety (90) days after the end of the
fiscal year. During the fiscal year ending December 31, 2004, you will be
guaranteed to receive a bonus equal to the amount payable at the 125% level.



Stock Options



In addition, you will be granted stock options totaling 2,000,000 shares of
Company common stock (the "Option"), subject to approval by the Board of
Directors. The Option will be granted at the first meeting of the Board of
Directors or its Compensation Committee following your first day of employment,
with a strike price equal to the fair market value on that date. The Option will
have a 5-year vesting schedule, such that the option will vest 20% upon your
first anniversary of employment with the Company and 5% each quarter thereafter.
This option will vest in its entirety upon death during your employment with the
Company. The agreement embodying this stock option shall be consistent with the
Company's standard form agreement, modified as necessary to incorporate the
terms of this letter agreement.



Restricted Stock



Upon commencement of your employment on or before May 3, 2004, you will also be
given a restricted stock award of 350,000 shares of common stock. You will be
required to hold 200,000 of these shares for at least two years following your
start date. In the event you voluntarily resign your employment with the Company
during such two year period, you will be required to forfeit such shares. In the
event you are terminated without cause (as defined below) or in the event of a
change of control (as defined below) during such two year period, such holding
restriction will immediately expire. The agreement embodying this restricted
stock award shall be consistent with the Company's standard form agreement,
modified as necessary to incorporate the terms of this letter agreement.



Indemnification

The parties acknowledge that they have no reason to believe that you are
contractually prohibited by your current employer, International Business
Machines Corporation ("IBM"), from accepting employment with the Company as
outlined herein. The parties also believe that the Company is not a competitor
of IBM for purposes of impacting your ability to retain the proceeds of your IBM
option exercises. However, in the unlikely event that IBM incorrectly asserts
that the Company is a competitor for purposes of such option exercises and is
able to get a court of competent and final jurisdiction to enforce that
assertion in a manner that causes you to irretrievably lose the right to retain
the proceeds of such option exercises, the Company will reimburse you for such
lost amount, up to a maximum of $6 million. The parties agree that this promise
is made solely to help you bear the risk of an erroneous assertion and
enforcement, and not as an inducement for you to breach any obligations you may
have to IBM. You agree to cooperate fully in any legal actions to avoid this
loss. You also agree to cooperate with the Company in the acquisition of an
insurance policy to cover this risk, if the Company chooses in its sole
discretion to acquire such a policy; however, the foregoing shall not be
construed as requiring any responsibility on your part to pay premiums or other
monetary costs related to such policy. In the event you voluntarily resign your
employment with the Company during the two (2) year period following the
commencement of your employment, the foregoing indemnity shall then terminate
and you will be required to return immediately to the Company the entirety of
any indemnity payments made to you on or before the effective date of such
resignation.



Additionally, the Company will defend and indemnify you against any claims
arising from any decision made by you in good faith while performing services
for the Company.



Severance Benefits

You will be entitled to the following severance benefits, subject to your
execution of a release of claims and two-year non-competition agreement in forms
satisfactory to the Company or its successor(s)¹:

__________________________

¹  Such non-competition agreement will include a specific list of the Company's
then-current primary competitors, and shall be restricted to such list. For
reference purposes only, the Company currently considers the following companies
to be its primary competitors: Microsoft Corporation; Oracle Corporation;
PeopleSoft, Inc.; Salesforce.com, Inc.; and SAP AG. All other terms of such
release and non-competition agreements will be negotiated in good faith between
the parties at the time of severance, with the intent of structuring an
agreement that is (i) consistent with then-applicable industry standards and
(ii) effective and enforceable under applicable law. In the event the parties
are unable to agree on a particular term, they agree to seek the advice of a
neutral third party benefits expert to help determine the applicable industry
standards regarding such term. You agree not to challenge the effectiveness or
enforceability of such release and non-competition agreements, either directly
or indirectly, in your individual capacity or through any subsequent employer or
other third party. Similarly, the Company agrees not to challenge the
effectiveness or enforceability of such release and non-competition agreements
as a means of avoiding payment of any severance benefits.

A. Termination Without Cause



In the event you are terminated without cause (as defined below), you shall be
entitled to receive the following severance payments:



 1. Two (2) years' base salary and target bonus;
    
    

 2. If you elect to continue your medical coverage under COBRA, the Company will
    reimburse your COBRA costs for one (1) year following the date of
    termination;

 3. If you are terminated without cause any time during your first two (2) years
    of employment, you will receive immediate vesting of the first forty percent
    (40%) of your initial two (2) million share option grant (which shall
    include any shares already vested pursuant to the normal vesting schedule);

    

    

 4. You will have a one-year period following termination of employment under
    this section A to exercise vested options, to the extent such options do not
    expire prior to or during such one-year period; and

    

    

 5. Any holding restrictions remaining on your initial restricted stock grant
    (as described above) shall be terminated.

For purposes of the foregoing, termination "without cause" means termination by
the Company for any reason other than (i) conviction of a felony or a crime
involving moral turpitude, fraud, or an act of dishonesty against the Company;
(ii) gross negligence in the performance of your responsibilities; (iii)
material violation or breach of any Company policy or statutory, fiduciary, or
contractual duty to the Company; or (iv) other willful misconduct. Termination
without cause shall also be deemed to include the resignation by you for "good
reason" (as defined below, absent the threshold requirement of a change of
control).



B. Change of Control



In the event there is a change of control (as defined below) during your
employment and within one (1) year thereafter, you either quit for good reason
(as defined below) or are terminated without cause, you shall be entitled to
receive the following severance payments:



 1. Two (2) years' continuation of your base salary and target bonus;

    

 2. If you elect to continue your medical coverage under COBRA, the Company will
    reimburse the cost of COBRA coverage for one (1) year following the date of
    termination;

    

 3. If your employment terminates under this section B at any time during your
    first two (2) years of employment, you will receive immediate vesting of
    100% of your initial two (2) million share option grant;
    
    

 4. You will have a one-year period following termination of employment under
    this section B to exercise vested options, to the extent such options do not
    expire prior to or during such one-year period; and
    
    

 5. Any holding restrictions remaining on your initial restricted stock grant
    (as described above) shall be terminated.

For purposes of the foregoing, a "change in control" will be deemed to include
the following events:



 * a merger, consolidation or reorganization approved by the Company's
   stockholders, unless securities representing more than fifty percent (50%) of
   the total combined voting power of the outstanding voting securities of the
   successor corporation are immediately thereafter beneficially owned, directly
   or indirectly and in substantially the same proportion, by the persons who
   beneficially owned the Company's outstanding voting securities immediately
   prior to such transaction;

   



 * the sale, transfer or other disposition of all or substantially all of the
   Company's assets as an entirety or substantially as an entirety to any
   person, entity or group of persons acting in consort other than a sale,
   transfer or disposition to an entity, at least fifty percent (50%) of the
   combined voting power of the voting securities of which is owned by the
   Company or by stockholders of the Company in substantially the same
   proportion as their ownership of the Company immediately prior to such sale;
   or

   



 * any transaction or series of related transactions pursuant to which any
   person or any group of persons comprising a "group" within the meaning of
   Rule 13d-5(b)(1) under the Securities Exchange Act of 1934, as amended (other
   than the Company or a person that, prior to such transaction or series of
   related transactions, directly or indirectly controls, is controlled by or is
   under common control with, the Company) becomes directly or indirectly the
   beneficial owner (within the meaning of Rule l3d-3 of the Securities Exchange
   Act of 1934, as amended) of securities possessing (or convertible into or
   exercisable for securities possessing) more than thirty-five percent (35%) of
   the total combined voting power of the Company's securities outstanding
   immediately after the consummation of such transaction or series of related
   transactions, whether such transaction involves a direct issuance from the
   Company or the acquisition of outstanding securities held by one or more of
   the Company's stockholders; provided, however, that any such transaction or
   series of transactions by Thomas M. Siebel, acting either alone or in
   conjunction with any affiliate, shall be exempt from the foregoing.

   



For purposes of the foregoing, "good reason" means the occurrence of any of the
following after a change in control (without your agreement and with such
occurrence failing to be cured within a reasonable time following prior written
notice):



 * Any reduction in the aggregate level of your base salary and annual target
   bonus by more than 25%;

   



 * Any material reduction in your duties or responsibilities;

   



 * A requirement that you relocate to a location more than fifty (50) miles from
   your then current office location (other than to the San Francisco Bay Area
   or Fairfield County, Connecticut); or

   



 * A change in reporting structure such that you no longer report to the Board
   of Directors.

   



Compensation received by you in connection with any post-termination employment
with another company shall not be deemed to reduce the amount of any severance
payment provided for under this letter agreement.



The Company agrees to cooperate with your efforts to extend the medical portion
of your COBRA benefits for up to thirty (30) months following your last day of
employment pursuant to this Severance Benefits section, to the extent permitted
by applicable law. Any such coverage beyond the first year shall be at your sole
expense.



Relocation and Other Expenses



You will work at our facility located in San Mateo, California. You will be
provided up to $5,000 per month for housing in the San Francisco Bay Area for up
to 48 months following the commencement of your employment. The Company agrees
to pay all reasonable costs associated with your relocation to the Bay Area on
or prior to the expiration of such period, up to a maximum of $50,000. Such
relocation costs will be refunded to the Company in the event you voluntarily
terminate your employment within twenty four (24) months following the
commencement of your employment with the Company.



During the course of your employment, the Company will reimburse you for all
reasonable expenses incurred by you in the performance of your duties.



The Company shall reimburse you for your reasonable attorneys' fees incurred in
connection with the contemplation, preparation, negotiation and execution of
this letter agreement, up to $20,000.



General



The validity, interpretation, construction and performance of this letter
agreement and the rights of the parties under this letter agreement shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws.



In the event of litigation between the parties to this letter agreement, each
party will be responsible for its own attorneys' fees.



As a condition of employment with the Company and in order to accept this offer,
please sign and return the enclosed Terms and Conditions of Employment and
Proprietary Information and Inventions Agreement.



If you accept our offer, your first day of employment will be no later than May
3, 2004.



If you have any questions, please feel free to call me at 650-295-5000. I look
forward to your favorable reply and to a productive and exciting working
relationship.

Sincerely,



/s/Thomas M. Siebel
Thomas M. Siebel
Chairman and CEO

 

/s/J. Michael Lawrie
J. Michael Lawrie




--------------------------------------------------------------------------------






 

Terms and Conditions of Employment



This document sets forth important benefit information and terms and conditions
related to your employment (the "Terms and Conditions of Employment") with
Siebel Systems, Inc. (the "Company"). Please review the information carefully,
sign and date the acknowledgement below, and return the signed Terms and
Conditions of Employment in the enclosed envelope.



As a Company employee, you will be expected to abide by all Company rules,
policies and procedures. You will be expected to sign and comply with the
enclosed Proprietary Information and Inventions Agreement (the "PIIA"), the
terms of which are incorporated herein by reference, which requires, among other
provisions, the assignment of intellectual property rights to any invention made
during your employment at the Company and non-disclosure of proprietary
information. You agree that the non-solicitation provisions included in such
PIIA are hereby extended to two (2) years following your last day of employment.
You will also be expected to sign the Company's Employee Handbook acknowledging
that you have received and read the current version of the handbook.



Your offer of employment is subject to your submission of an I-9 form and
satisfactory documentation respecting your identification and right to work in
the United States no later than three (3) days after your employment begins.
Your offer of employment is also contingent on successful completion of a
background investigation. Failure to consent to, complete, or pass the
background screening will cause the Company to withdraw its offer of employment.

The Company offers a complete benefit program which includes medical, dental,
vision, basic life/AD&D, supplemental life/AD&D, long/short term disability,
flexible spending accounts, employee assistance program, 401(k) and an employee
stock purchase plan. The benefit costs, coverage levels and enrollment processes
are outlined in detail in the enclosed benefit summary.



Your starting compensation, position, stock information and other terms are set
forth in the attached offer letter. By signing the Terms and Conditions of
Employment, you are also agreeing to the terms set forth in the offer letter.
Oral or written representations contradicting or supplementing the terms of the
offer letter are not valid.

Your employment relationship with the Company will be an "at-will" relationship,
which means that the Company will have the right to terminate your employment at
any time, with or without advance notice and with or without cause. In the event
you voluntarily terminate your employment, you agree to give the Company at
least 30 days' written notice. The terms and conditions of your employment,
including the "at will" employment relationship, supersede all prior written and
oral communication with you regarding your employment with the Company and can
only be modified by written agreement signed by you and an authorized officer of
the Company.



By signing below, you acknowledge and agree that you have read and understood
the terms and conditions of your employment.



ACKNOWLEDGED AND AGREED:



/s/J.Michael
Lawrie                                                               4/30/04
J. Michael
Lawrie                                                                   Date




--------------------------------------------------------------------------------


